Citation Nr: 0911289	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  08-35 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Dax Lonetto, Attorney


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel








INTRODUCTION

The veteran served on active duty from December 1962 to 
December 1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2007 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The Board notes that the Veteran's February 2009 statement 
contains informal claims for (1) an increased rating for his 
service connected left knee condition, (2) service connection 
for a back disorder, secondary to his service connected left 
knee condition, and (3) individual unemployability.  These 
claims are referred to the RO for further development and 
adjudication.  


REMAND

The Veteran's Claims Assistance Act (VCAA) outlines the VA's 
duties to assist a claimant substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002).  Part of this duty requires 
the VA to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for VA benefits.  Id

The Veteran contends that his PTSD is the result of his 
experiences serving in Vietnam.  In his various statements 
concerning his time in Vietnam, the Veteran describes his 
unit, Co. B 19th Eng. Bn. coming under attack and during the 
ensuing firefight witnessing his "best friend" (Calvin, 
Jake or "Chicago") killed.  

VA treatment records reflect a diagnosis of PTSD.  The 
Veteran's Record of Assignment reflects service with Co. B 
19th Engr. Bn. from July 1965 to December 1965.  Though the 
Veteran stated in July 2007 that his claimed stressors 
occurred in 1964 between June and August, since he was not in 
Vietnam until 1965, records from this year should be sought.  
Essentially, the record does not reflect a sufficient effort 
to verify the veteran's stressors.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the U.S. Army and 
Joint Services Records Research Center 
(JSRRC), or other appropriate entity and 
request a search of appropriate documents 
as would reflect the death of a member of 
Co. B 19th Eng. Bn. in July 1965 or August 
1965 in an attack on that unit.  The 
response to this request should be 
associated with the claims file.  

2.  If a stressor is confirmed, the veteran 
should be afforded a VA examination to 
determine the etiology of any PTSD 
diagnosis.  The claims folder should be 
made available to and reviewed by the 
examiner before the examination.  The 
examiner should record the full history of 
the disorder, including the veteran's own 
account of the etiology of his disability, 
and specifically comment as to the 
likelihood that any current diagnosis of 
PTSD is related to the veteran's military 
service and/or his claimed stressors.  

3.  The RO/AMC should thereafter review 
the additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If any of the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




